
	
		II
		112th CONGRESS
		1st Session
		S. 90
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Crapo (for himself
			 and Ms. Klobuchar) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To establish the Military Family-Friendly Employer Award
		  for employers that have developed and implemented workplace flexibility
		  policies to assist the working spouses and caregivers of service members, and
		  returning service members, in addressing family and home needs during
		  deployments.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Military Family-Friendly Employer
			 Award Act.
		2.DefinitionsIn this Act:
			(1)EmployerThe term employer—
				(A)means any person
			 (as defined in section 3(a) of the Fair Labor Standards Act of 1938 (29 U.S.C.
			 202(a))) engaged in commerce or in any industry or activity affecting commerce;
			 and
				(B)includes any
			 agency of a State, or political subdivision thereof.
				The term
			 does not include the Government of the United States or any agency
			 thereof.(2)SecretaryThe
			 term Secretary means the Secretary of Defense.
			3.Establishment of
			 Military Family-Friendly Employer Award
			(a)In
			 generalThere is established
			 in the Department of Defense an annual award to be known as the Military
			 Family-Friendly Employer Award (hereafter referred to in this Act as the
			 Award) for employers that have developed and implemented
			 workplace flexibility policies and practices—
				(1)to assist the working spouses and
			 caregivers of members of the Armed Forces who are deployed away from home, and
			 to assist such members upon their return from deployment, so that the needs of
			 the home may be addressed during and after such deployments; and
				(2)that reflect a deep awareness and
			 commitment in response to the needs of the military family unit.
				(b)PlaqueThe Award shall be evidenced by a plaque
			 bearing the title Military Family-Friendly Employer
			 Award.
			(c)Application
				(1)In
			 generalAn employer desiring consideration for an Award shall
			 submit an application to the Secretary at such time, in such manner, and
			 containing such information as such Secretary may require.
				(2)ReapplicationAn employer may reapply for an Award,
			 regardless of whether the employer has been a previous recipient of such
			 Award.
				(d)Display on Web
			 siteThe Secretary shall make publically available on its
			 Internet Web site the names of each recipient of the Award.
			(e)Presentation of
			 AwardThe Secretary (or the Secretary’s designee) shall present
			 annually the Award to employers under this section.
			4.Military
			 Family-Friendly Special Task Force
			(a)EstablishmentThere
			 is established within the Department of Defense a Military Family-Friendly
			 Special Task Force (hereafter referred to in this Act as the Task
			 Force).
			(b)Composition
				(1)In
			 generalThe Task Force shall be composed of 9 members to be
			 appointed as follows:
					(A)The Secretary
			 shall appoint one individual to serve as the chairperson of the Task
			 Force.
					(B)The Secretary, in
			 consultation with the Secretary of Labor and based on recommendations made by
			 the majority and minority leaders of the Senate and the Speaker and minority
			 leader of the House of Representatives, shall appoint—
						(i)two
			 members who shall be work-life experts; and
						(ii)two members who
			 shall be representatives of the general business community.
						(C)The Secretary,
			 based on recommendations made by the majority and minority leaders of the
			 Senate and the Speaker and minority leader of the House of Representatives,
			 shall appoint—
						(i)two
			 members who shall be experts on the Armed Forces; and
						(ii)two members who
			 shall be representatives of families with one or more members serving in the
			 Armed Forces.
						(2)QualificationsIn
			 appointing members of the Task Force the Secretary shall ensure—
					(A)that such members
			 are individuals with knowledge and experience in workplace flexibility policies
			 as such policies relate to services in and support for the Armed Forces;
					(B)that not more
			 than 2 members appointed under paragraph (1)(B) are from the same political
			 party; and
					(C)that not more
			 than 2 members appointed under paragraph (1)(C) are from the same political
			 party.
					(3)Terms
					(A)In
			 generalExcept as provided
			 under subparagraphs (B) and (C), each member of the Task Force shall be
			 appointed for 2 years and may be reappointed.
					(B)Terms of
			 initial appointeesAs
			 designated by the Secretary at the time of appointment, of the members of the
			 Task Force first appointed, 4 shall each be appointed for a 1-year term and the
			 remainder shall each be appointed for a 2-year term.
					(C)VacanciesAny
			 member of the Task Force appointed to fill a vacancy occurring before the
			 expiration of the term for which the member’s predecessor was appointed shall
			 be appointed only for the remainder of that term. A member may serve after the
			 expiration of that member’s term until a successor has taken office.
					(4)LimitationThe Secretary may not appoint any Member of
			 Congress to the Task Force.
				(c)DutiesThe
			 Task Force shall—
				(1)develop and
			 review military-centered questions for integration into the award model for
			 determining which applicant employers should receive an Award;
				(2)determine how
			 such questions should be weighed in making Award determinations what threshold
			 should be used as the minimum for making such Awards;
				(3)review responses
			 to a sample of such questions posed as part of any questionnaire used for
			 purposes of making such Awards;
				(4)consider private
			 sector award models such as the Malcolm Baldrige National Quality Award or the
			 Alfred P. Sloan Award for Business Excellence in Workplace Flexibility;
				(5)determine
			 criteria for the delivery of the Award; and
				(6)carry out any
			 other activities determined appropriate by the Secretary.
				(d)Operations
				(1)Meetings
					(A)In
			 generalExcept for the initial meeting of the Task Force under
			 subparagraph (B), the Task Force shall meet at the call of the chairperson or a
			 majority of its members.
					(B)Initial
			 meetingThe Task Force shall
			 conduct its first meeting not later than 90 days after the appointment of all
			 of its members.
					(2)Voting and
			 rulesA majority of members of the Task Force shall constitute a
			 quorum to conduct business. The Task Force may establish by majority vote any
			 other rules for the conduct of the business of the Task Force, if such rules
			 are not inconsistent with this section or other applicable law.
				(3)Compensation
			 and travelAll members of the Task Force shall be compensated at
			 a rate equal to the daily equivalent of the annual rate of basic pay prescribed
			 for level IV of the Executive Schedule under section 5315 of title 5, United
			 States Code, for each day (including travel time) during which such member is
			 engaged in the performance of duties of the Task Force. The members of the Task
			 Force shall be allowed travel expenses, including per diem in lieu of
			 subsistence, at rates authorized for employees of agencies under subchapter 1
			 of chapter 57 of title 5, United States Code, while away from their homes or
			 regular places of business in the performance of services for the Task
			 Force.
				5.RegulationsThe Secretary may prescribe regulations to
			 carry out the purposes of this Act.
		
